Citation Nr: 1621670	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating for post-traumatic stress disorder (PTSD) with mild depressive features in excess of 10 percent for the period prior to November 17, 2010, in excess of 50 percent from November 17, 2010 to December 13, 2015, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 10 percent disability rating.  A January 2011 supplemental statement of the case later assigned a 50 percent rating, effective November 17, 2010.  The Veteran's claim was last before the Board in February 2015, at which time it was remanded for further development.  After an examination was conducted on December 14, 2015, a rating decision sent to the Veteran in January 2016 assigned a 70 percent rating, effective the date of the examination.  The Veteran's claim has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Veteran filed an application for a TDIU.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In his VA Form 21-8940, he asserted that his service connected disabilities prevent him from securing or following any gainful occupation.  In conjunction with his TDIU application, the Veteran included lay statements from friends and a former co-worker.  These statements suggest that it is the Veteran's service connected PTSD that renders him unemployable.  The Veteran currently has a combined disability rating of 80 percent.  He receives a 70 percent rating for PTSD; a 20 percent rating for diabetes mellitus; and 10 percent evaluations for coronary artery disease status post anterior myocardial infarction with left anterior fascicular block and right bundle branch block, right ear tinnitus, and bilateral hearing loss.  

In May 2016, the RO requested that a VA examination be performed in order to evaluate the Veteran's ability to function in an occupational environment, and to describe the functional impairment caused solely by his service connected disabilities.  The examination has not yet been performed, and the results of this examination would be pertinent to the increased rating claim currently before the Board.  In addition, the Veteran has not received notice from the RO as to how to establish his TDIU claim, and such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a VCAA-compliant notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

2.  After VCAA notice has been provided and the VA examination scheduled by the RO has been completed, adjudicate the claim for an increased rating for PTSD and TDIU.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case. Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

